973 A.2d 662 (2009)
292 Conn. 913
Eric KLEIN et al.
v.
NORWALK HOSPITAL.
Supreme Court of Connecticut.
Decided June 25, 2009.
Brenden P. Leydon, Stamford, in support of the petition.
Kara A.T. Murphy and Frank W. Murphy, Norwalk, in opposition.
The named plaintiffs petition for certification for appeal from the Appellate Court, 113 Conn.App. 771, 967 A.2d 1228 (2009), is granted, limited to the following issue:
"Whether the Appellate Court properly affirmed the judgment, on the ground of harmless error?"
The Supreme Court docket number is SC 18395.